Citation Nr: 0523635	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  99-24 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and 
Compromises in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of overpayment of VA 
pension benefits in the amount of $5,101.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The appellant served on active duty from February 1965 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.  In its decision, the Committee 
denied the veteran's request for waiver of recovery of the 
overpayment in pension benefits due to bad faith.

In March 2001, the Board remanded the appeal for due process 
considerations.  The matter has been returned for appellate 
review.


FINDINGS OF FACT

1.  Effective in October 1993, the veteran received payments 
for nonservice-connected pension based on a countable annual 
family income.  

2.  The veteran was separated from his spouse from December 
1995 to February 1997.  VA received notice of the separation 
in 1998.

3.  In June 1998, VA informed the veteran of its proposal to 
amend his benefits.  In August 1998 VA amended his benefits 
based upon a change in the number of dependents.  An 
overpayment was created.

4.  The overpayment was created by veteran's intentional 
failure to timely report a change in his marital status, for 
the purpose of retaining eligibility for VA benefits at a 
rate to which he was not entitled.  The veteran's conduct 
resulted in a loss to the government.


CONCLUSION OF LAW

Entitlement to a waiver for recovery of the overpayment of 
pension benefits, in the amount of $5,101 is denied.  
38 U.S.C.A. §§ 5107, 5302(c) (West 2002); 
38 C.F.R. §§ 1.963(a), 1.965(b), 3.277(b), 3.660(a)(1) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a waiver of recovery of an overpayment in 
the amount of $5,101.  Pursuant to 38 U.S.C.A. § 5302(a), 
there shall be no recovery of payments or overpayments of any 
benefits under any of the laws administered by the Secretary 
whenever the Secretary determines that recovery would be 
against equity and good conscience.  See also, 38 C.F.R. §§ 
1.962, 1.965(a). 

Recovery may not be waived if there is an indication of 
fraud, misrepresentation, or bad faith.  
38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.965(b).  Such finding 
will preclude the granting of waiver.

In relevant part, "bad faith" generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b)(2).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

The veteran is not entitled to a waiver of recovery for an 
overpayment in pension benefits.  The probative and 
persuasive evidence establishes that the veteran's conduct, 
or lack thereof, was undertaken with the intent to seek an 
unfair advantage, with knowledge of the likely consequences.  
The evidence also establishes that his actions resulted in a 
loss to the government.  

The veteran intentionally failed to timely tell VA that he 
and his spouse were separated, and he knew the likely 
consequences of his actions.  The veteran has received VA 
pension benefits since October 1, 1993.  On numerous 
occasions since that time, VA told him that his pension 
benefits were based on his family income.  See VA Letters 
dated in September 1994, March 1995, August 1995, April 1997, 
and June 1997.  On several occasions, VA told the veteran 
that benefits for his spouse were included, and that he must 
tell them immediately if there was any change in the number 
or status of his dependents.  VA also told the veteran that 
the failure to quickly tell VA of a dependency change would 
result in an overpayment which must be repaid.  In addition 
to the foregoing, during this period, the veteran submitted 
information pertaining to his spouse's income.  As such, the 
veteran knew that his pension benefits were based on his 
family income, and that any change in his dependency status 
would affect his pension payment rate.  

Nonetheless, the evidence, or the absence of evidence, 
establishes that the veteran failed to advise VA that he and 
his wife had separated from December 1995 to February 1997.  
The veteran and his spouse informed VA of the foregoing 
information in mid-1998.  As a direct result of the veteran's 
failure to furnish this information in a timely fashion, an 
overpayment of pension benefits in the amount of $5, 101 was 
created.

The veteran's contentions that his representative advised him 
to wait before reporting the information to VA, that he was 
mentally and physically ill, and that he was under financial 
hardship at the time, are acknowledged.  The veteran's 
assertions are of little probative value.  The record 
establishes that VA specifically told him that the rate of VA 
pension was directly related to his family's income, and that 
adjustment to payments must be made whenever his family's 
income changed.  Therefore, he knew he must immediately 
provide notice of any change to the VA.  In addition, VA told 
the veteran failure to inform them of income changes may 
result in the creation of an overpayment.  

Moreover, it is the responsibility of the pension recipient 
to notify the VA of all circumstances which will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that his income has changed.  
See 38 C.F.R. §§ 3.277(b), 3.660(a)(1).  Thus, even if it is 
assumed that the veteran's representative told him to wait 
before reporting a change in his family status, this did not 
relieve the veteran of any legal responsibilities.  Id.  
Further, there is no evidence of record demonstrating that 
the veteran was so incapacitated that he could not comprehend 
the substance of the VA letters.  As noted, the veteran 
submitted information pertaining to his spouse's income on 
several occasions between 1995 and 1997.  See also July 1998 
Letter from the Veteran, wherein he acknowledges that his 
pension benefits should have been paid at the single rate.

Based upon the above reasoning, the preponderance of the 
evidence weighs against the veteran's claim of entitlement to 
waiver of recovery of overpayment of VA pension benefits in 
the amount of $5,101.  The evidence establishes that the 
veteran's failure to timely report his separation from his 
spouse was undertaken with the intention of retaining VA 
benefits to which he was not entitled, and that his conduct 
resulted in a loss to the government.  Accordingly, a waiver 
of the recovery of the $5,101 debt is precluded by law, 
regardless of the veteran's current financial status or any 
other element.  

The Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) is not applicable to claims is 
not applicable to cases involving the waiver of recovery of 
overpayment claim.  Barger v. Principi, 16 Vet. App. 132 
(2002).  It is noted that at his January 2003 hearing, the 
veteran expressed some confusion concerning the overpayment 
amount.  By correspondence issued in August 1998, September 
1998, and at the January 2003 hearing, the calculation of the 
amount was explained to the veteran.  Given the determination 
reached above, and the evidence of record, no further action 
in this regard is warranted.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran).


ORDER

Entitlement to waiver of recovery of overpayment of VA 
pension benefits in the amount of $5,101 is denied.



	                        
____________________________________________
	MARJORIE A. AUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


